department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-72-99 number release date uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x issue s how should the limitation on entertainment expense deductions provided by sec_274 be applied to entertainment_expenses incurred by x’s employees at x- operated facilities and reimbursed by x under an accountable_plan conclusion because x reimburses its employees for meal and entertainment_expenses under an accountable_plan x may deduct only percent of the amount reimbursed facts x is involved in a number of business enterprises including the operation of various restaurants if an x employee needs to entertain a business client in furtherance of one of x’s business enterprises the employee may take the client to an x-operated restaurant the employee pays the bill including taxes and tips with cash or credit card and subsequently the employee submits a voucher indicating the amount time place business_purpose of the entertainment and the business connection of the person entertained and receipts to x for reimbursement x treats the reimbursements as made pursuant to an accountable_plan and the payments are not treated as wages to the employees x has not indicated that the restaurant treats the amounts paid_by the employee for the bill differently from any other customer’s bill payment in preparing its consolidated federal_income_tax returns for the years at issue x adjusted its direct costs eg the costs of food supplies purportedly to take into account the limitation on deductions under sec_274 x compared the total sales_price of the employee’s bill to the total sales of the restaurant and then applied this ratio to the direct costs at the restaurant to determine the amount subject_to the sec_274 limitation for example if the bill for a business- related meal exclusive of taxes and tips was dollar_figure comprising dollar_figure for allocable direct costs dollar_figure for allocable indirect_costs and dollar_figure profit x would apply the sec_274 limitation only to the dollar_figure allocable direct costs in prior examination cycles the examination_division adjusted x’s meal and entertainment expense by applying the limitation to the direct_cost of supplies as well as to the indirect_costs such as preparation and facility costs thus in the example in the previous paragraph the examination_division would apply the sec_274 limitation to both the dollar_figure allocable direct costs and the dollar_figure allocable indirect_costs neither x nor the examination_division took into account x’s profit or taxes and tips in determining the amount to which the sec_274 limitation should be applied law and analysis sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business however sec_274 currently provides that the amount allowable as a deduction for any expense for food or beverages or for entertainment shall not exceed percent of the amount of the expense that would be otherwise allowable as a deduction in originally enacting sec_274 congress was concerned about potential abuses resulting from entertainment expense deductions limitations were placed on entertainment expense deductions because these expenses even though having an association with the needs of business confer substantial tax-free personal benefits on the recipients see h_r conf_rep no 87th cong 2d sess 1962_3_cb_401 the tax_reform_act_of_1986 added sec_274 to further prevent abuses limiting business entertainment and meal deductions to percent of the amount otherwise allowable as a deduction the limitation was later reduced to percent for taxable years beginning after date by the omnibus_budget_reconciliation_act_of_1993 pursuant to the accountable_plan rules under sec_62 and c and sec_1_62-2 of the income_tax regulations reimbursements paid to employees are treated as paid under an accountable_plan only if the specified requirements are met one of the requirements is that the reimbursements must be paid for expenses that are deductible as business_expenses under part vi which includes sec_162 if this requirement is not met the reimbursement is treated as wages includible in the employee’s gross_income and subject_to the employment_tax provisions including fica_taxes futa taxes and federal_income_tax withholding however in this situation the sec_274 limitations would not apply see sec_274 and e an initial concern in this case is whether sec_274 limitations may be properly applied to the allocable direct costs as done by both x and the examination_division the tax_court has consistently held that the cost_of_goods_sold is not a deduction within the meaning of sec_162 but is subtracted from gross_receipts in the determination of a taxpayer's gross_income see 69_tc_477 aff’d 630_f2d_670 9th cir see also 106_tc_268 thus because the allocable direct costs are costs of goods sold they are not a deduction susceptible to the limitations provided by sec_274 in addition even if costs of goods sold were susceptible to these limitations sec_274 e and e may provide exceptions to the application of the limitations this does not however end the inquiry rather than focusing on the patronage by an x employee of an x-operated restaurant which apparently does not differ significantly from the patronage of any other customer the proper analysis should focus on the subsequent reimbursement by x of the expenses_incurred by the x employee as stated above x has established an accountable_plan to reimburse business_expenses incurred on its behalf by its employees when an employee entertains a customer at an x-operated facility x reimburses this expense as an expense incurred pursuant to x’s trade_or_business x does not treat the reimbursement as wages paid to an employee and therefore the exception to the sec_274 limitations under sec_274 and e does not apply clearly this is x’s entertainment expense and this is the type of expense congress intended to limit in enacting sec_274 case development hazards and other considerations we understand that this issue has gone to appeals for the and prior cycles these cycles have been closed out with appeals conceding the entire adjustment amount on this issue as part of an overall settlement agreement currently appeals proposes that the sec_274 limitation be applied to the menu price of the meal including taxes and tips examination is currently examining x’s returns taking the same position as in prior examinations that the sec_274 limitations apply to allocable direct and indirect_costs if you have any further questions please call deborah a butler assistant chief_counsel by clifford m harbourt senior technician reviewer associate chief_counsel domestic
